Title: [Thursday September 19. 1776.]
From: Adams, John
To: 


      Thursday September 19. 1776.
       The Board of War brought in a report, which was taken into Consideration, and five Resolutions adopted from it, which see in the Journal. The last of these, is in these Words.
      That the Commander in Chief of the forces of these States in the several departments, be directed to give possitive orders, to the Brigadier Generals and Colonels, and all other Officers in their several Armies, that the Troops under their command may every day be called together, and trained in Arms, in order that Officers and Men may be perfected in the manual Exercises and Manoeuvres, and inured to the most exemplary discipline, and that all Officers be assured, that the Congress will consider Activity and Success, in introducing discipline into the Army, among the best recommendations for promotion.
      This Resolution was the Effect of my late Journey, through the Jersies to Staten Island. I had observed such dissipation and Idleness, such Confusion and distraction, among Officers and Soldiers, in various parts of the Country as astonished, grieved and allarmed me. Discipline, Discipline had become my constant topick of discourse and even declamation in and out of Congress and especially in the Board of War. I saw very clearly that the Ruin of our Cause and Country must be the Consequence if a thoughrough Reformation and strict Discipline could not be introduced. My Zeal on this Occasion was no doubt represented, by my faithfull Ennemies, in great Secrecy however, to their friends in the Army, and although it might recommend me to the Esteem of a very few, yet, it will be easily believed that it contributed nothing to my Popularity, among the many.
      A Memorial from the Chevalier Dorre was read. Ordered that it be referred to the Board of War.
      Congress resumed the Consideration of the Articles of War, and, after some time, the farther Consideration thereof was postponed.
      This was another Measure, that I constantly urged on with all the Zeal and Industry possible: convinced that nothing short of the Roman and British Discipline could possible save Us. Yet the Upright Hamilton with his usual Veracity, charges me, with being an Ennemy to a regular Army.
     